Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerutti et al. (US 7,863,536).
Cerutti et al. show a sorter having a track 16 which has at least two straight portions and at least two curved portions, a linear motor 28 shown in Figure 3, two adjacent straight portions are connected by at least one curved portion, supply tables 12 disposed at ends of straight portions on each side of the straight portions, chutes 14 disposed along each of two sides of each of the straight portions and a sorting trolley 18 for conveying goods from the supply tables 12 to chutes 14.
Re claim 2, shown is a plurality of sorting trolleys coupled together via a coupler 26.
Re claim 5, the different chutes each go to a different area.
Re claim 6, the chutes convey goods to different areas along the straight portions and the chutes are connected to each other and the trolleys.
Re claim 7, barcode scanning is disclosed.
Re claim 8, inherent is the use of aluminum for the shown frame.
Re claim 9, the track is supported by a frame.
Re claims 11-17, there is a support frame for track 16.
Allowable Subject Matter
Claims 3, 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Affaticati et al. (US 5,588,520) discloses a linear motor for driving a trolley and the use of scanners for directing goods to chutes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.